Title: To James Madison from George W. Erving, 29 October 1807
From: Erving, George W.
To: Madison, James



Sir,
Madrid October 29th. 1807.

My last dispatch dated September 18th. acknowledged the receipt of the instructions which you were pleased to give me in the case of the "Grampus": By that which immediately preceded it (of September 1st.) I had the honor to submit to you the continuation of my correspondence with this Government upon certain matters of importance: The purpose of this is merely to inclose copies of the notes which have since passed on such subjects as may merit your attention.
The Prince Admiral having in conversation admitted the propriety of my addressing myself to him upon all matters which relate to the proceedings of the high Court of Admiralty in which he presides, and of the inferior tribunals under his control; I therefore wrote to him the note of August 17th. copy of which was inclosed with my dispatch No. 32; And that of August 31st. (copy of which, No. 1. is herewith transmitted,) upon the case of the "Rebecca, Nimmo".  Having waited a reasonable time for replies, & not receiving any, I called upon him for the purpose of conversing on the subjects to which they related, & to ascertain whether he was disposed to give favorable, or any, answers: All that he said in this conference, upon the matter of complaint, was loose & altogether unsatisfactory; it seemed also that he had changed his opinion as to the propriety of my addressing myself immediately to him; he said that he had directed the Minister of State to notify, all the foreign Agents that in future they should make their official communications of this kind to his, the Minister’s department; and it was from Mr. Cevallos therefore that I was to expect a reply.  On the 18th. September I wrote to Mr. Cevallos (copy No. 2.) inclosing the two notes to the Prince, above referred to: No. 3. is a copy, of his answer, dated September 29th., & No. 4. of my reply, dated October 23rd., which I so long deferred for the purpose of ascertaining the mode in which the sentence given by the Admiralty in the case of the "Rebecca" (the principal point in question,) would be carried into execution at Algeciras: As this last note contains the detail of all the late proceedings in that case, subsequent to my dispatch of September 1st. I do not here recapitulate them: The three papers to which it refers, are herewith inclosed, marked A. B. C.
The affairs of Portugal have now taken the most serious aspect; the fate which awaits that Country, appears to have been produced by an unreasonable confidence in the first instance, that she should be able to put aside all difficulties with France, by some pecuniary sacrifices; then by the consequent consternation & indecision which the determination of France produced in her Cabinet; it agreed to shut its ports, but would not consent to arrest the British & their property; it afterwards determined that the Royal Family should emigrate to the Brasils; this however was afterwards modified, & it was concluded to send only the Prince of Beihra (eldest Son of the Prince Regent, a youth of about 13. years,) & at present this plan is suspended: In the mean while the port not having been closed at the time required, & no measures having been taken against the English, the Spanish Ambassador & French Chargé d’Affaires (pursuant to their instructions,) left Lisbon; & by slow journeys, affording time for the Portuguese government to change its policy, if it should be so disposed, & to recall them to Lisbon, they arrived at Madrid: The french Chargé d’Affaires continued his Rout to Paris, on the 25th. Inst.  On the 16th. nearly all the English & Irish, with such property as they could carry away, left Lisbon; on the 20th. the port was closed, and on the 22nd. the Prince Regent issued a proclamation, by which it would seem that he has finally, decided to take a decisive part in favor of France & the Continent.
Monsieur de Lima, the Portugese Ambassador at Paris, arrived here riding post on the 24th. & on the 25th. continued his journey, in the same expeditious mode, towards Lisbon.  He is the bearer of some propositions on the part of the Emperor, which, according to the best account which I have been able to obtain of them, include demands that none of the Royal Family shall embark, that the actual Ministry shall be dismissed, & that Portugal shall instantly declare war against Great Britain.  Thus it is considered that the negotiations are not at an end, & hopes are therefore entertained that the independance of Portugal will be preserved: Monsieur de Lima has left a Chargé d’Affaires at Paris, who is regularly accredited, & he himself is instantly to return thither with the decision of his Government.  If Portugal should consent to declare war against England, yet the motives for occupying that Country, with French & Spanish troops, will not be diminished; probably, rather increased: Those troops are now proceeding, from different quarters, towards their destinations: the amount of french troops, ordered upon this service, is 35,000; they have already entered Spain in divisions of about 2000. each, as the poverty of the Provinces, thro’ which they are to march, is not supposed to admit of a supply for larger bodies; the different places thro’ which they shall pass, are in the same manner precisely cantooned.  The number of Spanish auxiliary troops is 23,000.  The french force is commanded by General Junot, lately Ambassador at Lisbon: It was the intention of the Prince Admiral to command in person the combined Armies; but there is reason to believe that the Emperor has destined Augereau 
677. 390. 475. 934. 38. 831. 594. 265. 869. 457. 742. 
226. 525. 825. 594. 
to that command: Augereau is actually, at Bs, probably attending the final determination on this point; for it would seem that the Prince has made suitable Representations on his own behalf.  He is at present unwell with a severe cold, but there are not wanting those who attribute the greater part of his indisposition to the existence of this question respecting the command.  The probability of an amicable arrangement between France & Portugal, is very much diminished if what I have learnt here from 
891.Δ 677. 704. 870. 1387. 
1107. 1635. 248. 1407. 1651. 807. 1473. 133. 1286. 916. 
ought to be well informed as to the audience lately given by the Emperor to the Ambassador Extraordinary of Spain.  The Duke of Frias was some time past sent in that quality from this Court, to congratulate the Emperor on his late victories: it was probably because this mission had been retarded beyond the expectations of the Emperor, that the Duke was obliged to wait some time in Paris before he could be received, & was finally presented at Fountainebleau: on that occasion he made a suitable address to the Emperor, & having congratulated him on the continental peace, expressed a hope that it would lead to a maritime peace also.  The Emperor, in his reply, made some reference to the conduct of Portugal, which he concluded with saying, that the reign of the family of Braganza there should be terminated in two months.  The certain inference to be drawn from this anecdote (if true,) is not perhaps weakened by the very extraordinary undertaking of Monsr. de Lima, since more obvious motives on the part of France may be attributed to that; and on the part of Monsr. de Lima, a desire of preserving, particularly in times so critical for his Country, the esteem of the Emperor by which he has hitherto been distinguished, & of profiting by the opportunity to make such dispositions at Lisbon respecting his own family, & affairs, as the crisis may seem to require.  Our last accounts from Lisbon speak of a popular commotion, & a total overthrow of the Ministry; but these do not come in such a form as to merit particular attention: The french papers state that the King of Spain has sent by the Duke of Frias the Sword of Francis the 1st. which he had at the battle of Pavia; as much importance seems to be annexed to such a present at such a time, it has seemed well to ascertain the fact, & I can assure you that the Sword, in question, is yet here.  With the most perfect Respect & Consideration I have the honor to be, Sir, Your very obt. Servant,

George W Erving


On the 8th. Inst. I received from the Department of State a copy of your dispatch of July 17th. to Mr. Bowdoin.  That Gentleman has left, or is on the point of leaving Paris.

